Appeal by the People from an order of the Supreme Court, Kings County, dated May 26, 1978, which granted the defendant’s motion to dismiss the indictment on the ground that the evidence presented before the Grand Jury was not legally sufficient to establish the crimes charged. Order reversed, on the law, motion denied and indictment reinstated. The evidence before the Grand Jury was sufficient to sustain the indictment (see People v Wright, 68 AD2d 930). Titone, J. P., Shapiro, Margett and Martuscello, JJ., concur.